Citation Nr: 0739099	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  07-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for right knee 
degenerative joint disease, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; P.B.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
January 1947 and from October 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg.  The veteran testified before 
the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The Board granted a motion to advance the appellant's case on 
the docket in October 2007.  

The issue of entitlement to service connection for right knee 
degenerative joint disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA properly notified the veteran of an August 2002 RO 
rating decision that denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
degenerative joint disease, as well as her appellate rights; 
however, the veteran did not perfect an appeal of this rating 
decision.

2.  Evidence associated with the claims file after the last 
final denial in August 2002 is new evidence, and when 
considered with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the previously disallowed claim for 
right knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for right knee 
degenerative joint disease is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

For purposes of evaluating the veteran's request to reopen 
her claim of service connection for right knee degenerative 
joint disease, the Board notes that is reopening this claim.  
Therefore, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the Veterans 
Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) with 
respect to the veteran's claim to reopen.

Analysis

38 C.F.R. § 3.156(a) (2007) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for her claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an August 2002 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records for both periods of her active duty service, 
an October 1956 VA examination report, VA treatment records 
dated through February 2002, and Capital Health Plan 
treatment records from 1988.

The RO denied the veteran's claim, stating that she had not 
submitted competent evidence indicating that her current 
right knee degenerative joint disease was related to an in-
service injury or disease.  The veteran was notified of the 
August 2002 rating decision and did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  In September 2006, 
the RO denied the veteran's request to reopen her claim on 
the basis that she had not presented any new and material 
evidence which demonstrated that her right knee degenerative 
joint disease was related to military service.  The veteran 
received notice of the decision and timely appealed it.  

Following the RO's denial in August 2002, additional evidence 
was associated with the claims file, including more 
statements from the veteran; testimony from an October 2007 
Board hearing; Dr. Fahey treatment records dated from June 
1997 through August 2007; internet literature regarding 
infectious mononucleosis, Epstein-Barr virus, and multiple 
sclerosis; copies of the veteran's service medical records; 
Capital Health Plan treatment records dated through October 
2007; and an October 2007 letter from Dr. LaRosa.

Of particular note is the veteran's testimony that, despite 
previously claiming that her right knee degenerative joint 
disease was due to an in-service right knee injury involving 
an oxygen tank, she believes that her arthritis is a residual 
of a bout of service-related infectious mononucleosis.  Given 
the veteran's background as a nurse, the Board finds her 
statements to be based on some level of medical expertise, 
although perhaps not enough of sufficient expertise to award 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also of record is an October 2007 statement from 
the veteran's primary care physician, Dr. LaRosa.  Dr. LaRosa 
states that the veteran has suffered from chronic pain and 
fatigue for many years and that "there is a reason to 
believe her fatigue and chronic pain have been triggered" by 
her past infectious mononucleosis.
 
Review of the veteran's service records reveals that she was 
discharged from her first period of active duty service on 
January 10, 1947.  On January 20, 1947, the veteran presented 
at Brooke General Hospital (BGH) complaining that she began 
feeling ill while on terminal leave in late December 1946.  
She reported developing chills and a fever with generalized 
malaise; a private physician treated her for influenza with 
no benefit.  Medical records indicate that she was admitted 
and eventually diagnosed with infectious mononucleosis.  The 
veteran was eventually discharged in March 1947 with 
continued complaints of occasional migratory joint pain.

The Board finds that the additional evidence submitted by the 
veteran in support of her claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  With 
the exception of the copies of the veteran's service medical 
records, all of the evidence listed above was not available 
for review at the time of the prior decision in this matter; 
therefore, the Board considers it to be new evidence.  
Furthermore, the October 2007 letter from Dr. LaRosa and the 
veteran's own October 2007 testimony are considered material 
evidence as they specifically relate to the reasons for the 
prior denial.  In this regard, both Dr. LaRosa and the 
veteran suggest a possible association between the veteran's 
right knee degenerative joint disease and infectious 
mononucleosis.  Moreover, the evidence regarding her 
infectious mononucleosis suggests that this disease may be 
have been incurred during her active service.  Therefore, 
presuming the credibility of the evidence submitted, the 
Board finds the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for right knee degenerative joint 
disease must be reopened for full review.  38 C.F.R. 
§ 3.156(a); see Justus, supra.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right knee degenerative 
joint disease is reopened, and to this extent the claim is 
granted.





REMAND

Although the Board finds that there has been compliance with 
due process and evidence sufficient to reopen the veteran's 
claim of service connection for right knee degenerative joint 
disease, it concludes that further development is needed 
before it may consider the underlying merits of the veteran's 
claim on appeal.  Therefore, for the reasons discussed below, 
the issue of whether the veteran is entitled to service 
connection for right knee degenerative joint disease is 
remanded.

A. Outstanding VA Treatment Records

The veteran testified at her October 2007 Board hearing that 
she receives treatment for her right knee degenerative joint 
disease from Dr. Fahey, Dr. LaRosa at Capital Health Plan, 
and at the Tallahassee VA outpatient clinic (OPC).  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the 
present case, the Board has identified outstanding VA records 
pertinent to the current claim on appeal.  Therefore, this 
appeal must be remanded to allow VA to undertake reasonable 
efforts to acquire such documents.  See 38 U.S.C.A. § 
5103A(b).

B. VA Examination

In addition to remanding this appeal for outstanding 
treatment records, the Board finds that the veteran should be 
scheduled for a VA examination for the purpose of obtaining 
an etiological opinion regarding her infectious mononucleosis 
and right knee degenerative joint disease.  As mentioned in 
the above decision to reopen her claim, the current evidence 
of record contains a statement from Dr. LaRosa that the 
veteran's chronic right knee pain might be related to her 
1947 bout of mononucleosis.  Similarly, the veteran, a person 
with medical training as a nurse, testified that medicine has 
changed the way it now thinks about the residuals that can 
arise from infectious mononucleosis, to include degenerative 
joint disease.  Finally, although not diagnosed with 
mononucleosis until after her discharge from active duty, 
medical records associated with her service records indicate 
that when she did present for treatment on January 20, 1947, 
she complained her symptoms began while she was on terminal 
leave, prior to her service separation.  

In light of the above, the Board finds that a remand is 
necessary to obtain medical opinions regarding the following 
issues: (1) The likelihood that the veteran's infectious 
mononucleosis was incurred during her active military 
service; and (2) The likelihood that her current right knee 
degenerative joint disease is related to active military 
service, including infectious mononucleosis, if found to be 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Tallahassee VA-OPC for the period from 
February 2002 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Schedule the veteran for a VA 
examination for the purpose of ascertaining 
the etiology of her right knee degenerative 
joint disease.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any right knee degenerative 
joint disease, providing diagnoses for all 
identified right knee disabilities.  The 
examiner should then provide an opinion 
regarding the following:

(a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran's 
January 1947 bout of infectious 
mononucleosis had its onset while the 
veteran was still on active duty, including 
terminal leave.  Alternatively, the 
examiner should indicate whether her 
infectious mononucleosis is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), otherwise related to her 
active military service.  

(b) If the examiner concludes that the 
veteran's infectious mononucleosis began 
during/is related to her military service, 
then provide an opinion as to whether any 
current right knee degenerative joint 
disease is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to this disease.  
Such opinion should specifically discuss 
the likelihood of degenerative joint 
disease as a residual condition of 
mononucleosis.

(c) Regardless of the findings in part (a), 
the examiner should provide an opinion as 
to whether any current right knee 
degenerative joint disease is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), otherwise etiologically 
related to her active military service.  

A detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a right 
knee degenerative joint disease that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


